Exhibit 10.1

 

 

 

PURCHASE AND SALE AGREEMENT

By and Among

Waypoint Borrower, LLC, a Delaware limited liability company

as “Seller”,

Waypoint Fund XI, LLC, a Delaware limited liability company

as “Fund XI”,

the parties listed on Exhibit A hereto

as “Investors”

and

Starwood Waypoint Borrower, LLC, a Delaware limited liability company,

and

SRP Sub, LLC, a Delaware limited liability company,

as “Buyers”

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE I. Sale and Purchase; Purchase Price

     2   

1.1

  Sale and Purchase      2   

1.2

  Purchase Price      2   

1.3

  Transaction      2   

1.4

  Consent      3   

ARTICLE II. Closing Costs

     3   

2.1

  Transaction Taxes and Closing Costs      3   

2.2

  Survival      3   

ARTICLE III. Intentionally Omitted

     4   

ARTICLE IV. Closing

     4   

4.1

  Closing and Closing Date      4   

4.2

  Closing Deliveries      4   

ARTICLE V. Representations and Warranties

     5   

5.1

  Representations and Warranties of the Investors Relating to the Investors     
5   

5.2

  Representations and Warranties Relating to Fund XI, Seller, Waypoint Property
Owners and Certain Other Matters      6   

5.3

  Representations and Warranties Relating to the Properties      11   

5.4

  Representations and Warranties of Buyer      13   

5.5

  As Is Where Is      14   

ARTICLE VI. Covenants

     15   

6.1

  Tax Matters      15   

6.2

  Closing Statement; Prorations      18   

6.3

  Access and Information      19   

6.4

  Release and Discharge      19   

 

i



--------------------------------------------------------------------------------

ARTICLE VII. Indemnification and Liquidity Covenant

     20   

7.1

  General Indemnification by Seller      20   

7.2

  Termination      21   

7.3

  Limitations on Indemnity      22   

7.4

  Tax Treatment of Indemnification Payment      23   

7.5

  Liquid Assets      23   

ARTICLE VIII. General

     23   

8.1

  Notices.      23   

8.2

  Commissions      24   

8.3

  Confidentiality      25   

8.4

  Public Disclosure      26   

8.5

  Applicable Law      26   

8.6

  No Third-Party Beneficiary      27   

8.7

  Assigns      27   

8.8

  Entire Agreement      27   

8.9

  Exhibits and Schedules      27   

8.10

  Miscellaneous      27   

8.11

  Waiver      27   

8.12

  Severability      28   

8.13

  Additional Acts      28   

8.14

  Attorneys’ Fees      28   

8.15

  Dates      28   

8.16

  No Presumption      28   

8.17

  Counterparts      28   

8.18

  Disclosure Letter      29   

 

ii



--------------------------------------------------------------------------------

EXHIBITS

 

Exhibit A    –    Investors Exhibit B    –    Properties Exhibit C    –   
Waypoint Property Companies Exhibit D    –    Form of Assignment and Assumption
of Membership Interests Exhibit E-1    –    Closing Statement (Non-Nevada Buyer)
Exhibit E-2    –    Closing Statement (Nevada Buyer)

DISCLOSURE LETTER SCHEDULES

Schedule 5.2(d)

Schedule 5.2(e)

Schedule 5.3(f)

Schedule 6.2(c)

Schedule 7.5

 

iii



--------------------------------------------------------------------------------

PURCHASE AND SALE AGREEMENT

THIS PURCHASE AND SALE AGREEMENT (“Agreement”) is entered into as of the 3rd day
of March, 2014 (the “Closing Date”) by and among Waypoint Borrower, LLC, a
Delaware limited liability company (“Seller”), Waypoint Fund XI, LLC, a Delaware
limited liability company (“Fund XI”) and the parties listed on Exhibit A hereto
(each, an “Investor,”), on the one hand, and Starwood Waypoint Borrower, LLC, a
Delaware limited liability company (“Non-Nevada Buyer”) and SRP Sub, LLC
(“Nevada Buyer,” and collectively with Non-Nevada Buyer, “Buyers”), on the other
hand.

RECITALS

A. The Investors own one hundred percent (100%) of the membership interests in
Fund XI.

B. Fund XI is the sole member of Seller and Seller (i) is the sole member of and
owns one hundred percent (100%) of the membership interests (the “Non-Nevada
Interests”) in each of the entities listed on Exhibit C-1 (the “Non-Nevada
Property Owners”) and (ii) is the sole member of and owns one hundred percent
(100%) of the membership interests (the “Nevada Interests,” and together with
the Non-Nevada Interests, the “Interests”) of the entity listed on Exhibit C-2
(the “Nevada Property Owner,”) (each Non-Nevada Property Owner and the Nevada
Property Owner, a “Waypoint Property Owner” and collectively the “Waypoint
Property Owners”). Seller and the Waypoint Property Owners, collectively, are
referred to herein as the “Waypoint Companies.”

C. The Waypoint Property Owners collectively hold title to certain single-family
residences located at the addresses set forth on Exhibit B (collectively,
“Properties” and each individually, a “Property”).

D. In connection with the acquisitions by the Waypoint Companies of the
Properties, Fund XI, Seller, Jefferies Mortgage Finance, Inc. (the “Lender”) and
the other lenders party thereto, entered into that certain Amendment and
Restatement, dated May 16, 2013, of that certain Credit Agreement dated April 1,
2013 (the “Credit Agreement”), pursuant to which Seller received the original
principal loan amount, including incremental loans, of up to Ninety Seven
Million Five Hundred Thousand Dollars ($97,500,000) (the “Seller Loan”). The
Seller Loan is evidenced by a promissory note dated May 16, 2013 (the “Seller
Note”). As used in this Agreement, the Credit Agreement and Seller Note are
referred to collectively as the “Loan Documents.”

E. On February 27, 2014, Fund XI entered into that certain Distribution and
Redemption Agreement (as amended, modified, restated or supplemented to date,
the “GI Transfer Agreement”) with GI Waypoint Seedco, LLC (“GI”), then a member
of Fund XI, pursuant to which GI (or its affiliated designee) (i) received
certain properties formerly held by the Waypoint Property Owners (the “GI
Properties”) and (ii) assumed $15,342,978.41 of the outstanding obligations
under the Loan Documents on such date (the “GI Assumed Debt”), in exchange for
the redemption of its membership interest in Fund XI (the consummation of such a
transaction, the “GI Distribution Event”). Pursuant to the GI Transfer
Agreement, GI (or its designee) delivered to Lender, for its benefit and for the
benefit of the other lenders pursuant to the Loan Documents, an amount
sufficient to repay in full the GI Assumed Debt.



--------------------------------------------------------------------------------

F. (i) Seller desires to sell, convey and assign to Non-Nevada Buyer, and
Non-Nevada Buyer desires to purchase, accept and assume from Seller, all of
Seller’s right, title and interest in and to the Non-Nevada Interests pursuant
to the terms and conditions set forth herein; and (ii) Seller desires to sell,
convey and assign to Nevada Buyer, and Nevada Buyer desires to purchase, accept
and assume from Seller, all of Seller’s right, title and interest in and to the
Nevada Interests pursuant to the terms and conditions set forth herein.

W I T N E S S E T H:

In consideration of the foregoing Recitals and the mutual covenants set forth
herein, the parties hereto hereby agree as follows:

ARTICLE I.

Sale and Purchase; Purchase Price

1.1 Sale and Purchase. Subject to the terms and upon satisfaction of the
conditions set forth herein, for the Purchase Price (as defined in Section 1.2
below) (i) Seller hereby agrees to sell, convey, and assign to Non-Nevada Buyer,
and Non-Nevada Buyer hereby agrees to purchase, accept and assume from Seller,
the Non-Nevada Interests, and (ii) Seller hereby agrees to sell, convey, and
assign to Nevada Buyer, and Nevada Buyer hereby agrees to purchase, accept and
assume from Seller, the Nevada Interests.

1.2 Purchase Price. The price for which Seller agrees to sell, convey and assign
the Interests to Buyers, and which Buyers agree to pay to Seller, subject to the
terms hereof, shall be an amount equal to One Hundred Forty Four Million Ninety
Two Thousand Five Hundred Eighty Two Dollars and Sixty Eight Cents
($144,092,582.68) (the “Purchase Price”).

1.3 Transaction. At the Closing (as defined below), the following events will
take place in the following order:

(a) Seller will cause all cash residing at any Waypoint Property Owner prior to
the Closing (including any amounts held for capital improvements of the
Properties) to be distributed to Seller;

(b) Buyers will deliver to Lender, for its benefit and for the benefit of the
other lenders pursuant to the Loan Documents, an amount that Lender agrees in
writing is sufficient to repay in full any amounts then-outstanding under the
Loan Documents (which amounts, for the avoidance of doubt, shall exclude the GI
Assumed Debt, which has been assumed and repaid by GI (or its designee)),
including any fees and expenses relating thereto (the “Loan Payoff Amount”);

 

2



--------------------------------------------------------------------------------

(c) Buyers will deliver to Seller an amount in cash equal to the Purchase Price,
as adjusted by any amounts to be paid, or credited against the Purchase Price as
provided in Section 6.2, less the Loan Payoff Amount;

(d) (i) Seller will sell, convey, and assign to Non-Nevada Buyer, and Non-Nevada
Buyer will purchase, accept and assume from Seller, the Non-Nevada Interests;
and (ii) Seller will sell, convey, and assign to Nevada Buyer, and Nevada Buyer
will purchase, accept and assume from Seller, the Nevada Interests.

1.4 Consent. Each Investor hereby consents to the sale of the Interests, and
waives any rights set forth in the Limited Liability Company Agreement of Fund
XI, dated April 1, 2013, insofar as they pertain to the actions contemplated by
this Agreement.

ARTICLE II.

Closing Costs

2.1 Transaction Taxes and Closing Costs.

(a) Returns and Questionnaires. The Investors, the Waypoint Companies, Fund XI,
and Buyers shall each execute such returns, questionnaires and other documents
as shall be required with regard to all applicable real property transaction
taxes imposed by applicable federal, state or local law or ordinance.

(b) Seller’s Costs. Seller shall pay the fees of counsel representing Seller,
the Investors, any Waypoint Company or Fund XI in connection with this
transaction. Neither Seller, the Investors, any Waypoint Company nor Fund XI
shall pay any documentary transfer tax, stamp tax, sales tax or similar tax that
becomes payable by reason of the transfer of the Interests or Properties
(“Transfer Taxes”).

(c) Buyers’ Costs. Buyers shall pay the fees of counsel representing Buyers in
connection with the transactions contemplated hereby and the following costs and
expenses:

(i) one hundred percent (100%) of any Transfer Taxes that become payable by
reason of the transfer of the Interests or the Properties;

(ii) Buyers’ own travel expenses; and

(iii) the cost of any appraisals solicited by Buyers.

(d) Other Costs. All costs and expenses incident to the transactions
contemplated by this Agreement and not specifically described in Sections 2.1(b)
or (c) above shall be paid by the party incurring the same.

2.2 Survival. The provisions of this Article II shall survive the Closing and
the liability of each party for the satisfaction of its obligations under this
Article II shall not be subject to the limitations set forth in Section 7.4.

 

3



--------------------------------------------------------------------------------

ARTICLE III.

Intentionally Omitted.

ARTICLE IV.

Closing

4.1 Closing and Closing Date. The closing (“Closing”) of the sale of the
Interests by Seller to Buyers shall occur on the Closing Date. The Closing shall
occur at 2:00 pm Pacific Standard Time.

4.2 Closing Deliveries. At the Closing, the following shall occur:

(a) Buyers shall deliver or cause to be delivered to Lender, the Loan Payoff
Amount in immediately available federal funds.

(b) Buyers, at their sole cost and expense, shall deliver or cause to be
delivered to Seller the following:

(i) the Purchase Price in immediately available federal funds as set out in
Section 1.2 hereof, as adjusted by any amount to be paid or credited as provided
in Section 6.2, minus the Loan Payoff Amount;

(ii) an Assignment and Assumption of Membership Interests in the form attached
hereto as Exhibit D (the “Assignment of Interests”) fully executed by Non-Nevada
Buyer, and an Assignment of Interests fully executed by Nevada Buyer
(collectively, the “Assignments of Interests”);

(iii) evidence reasonably satisfactory to the Investors and Seller that the
person or persons executing this Agreement and the Closing documents on behalf
of Buyers have full right, power and authority to do so;

(iv) such other instruments as are reasonably required to effectuate the
transactions contemplated hereby.

(c) Investors and Seller shall deliver or cause to be delivered to Buyers the
following:

(i) each of the Assignments of Interests fully executed by Seller;

 

4



--------------------------------------------------------------------------------

(ii) a payoff letter of instruction executed by the Lender providing for the
Loan Payoff Amount in a form previously approved by Buyers, as well as any
member certificates or other collateral, and releases of collateral, to be
delivered to Seller or Buyers regarding the Interests or the Waypoint Property
Owners pursuant to the terms of such payoff letter of instruction;

(iii) a copy of the operating agreement (and any amendments, modifications,
restatements or supplements thereof) for each Waypoint Company and Fund XI, each
certified by an authorized officer as being true, correct and complete as of the
Closing Date;

(iv) evidence reasonably satisfactory to Buyers that the person or persons
executing this Agreement and the Closing documents on behalf of Investors, Fund
XI and Seller have full right, power and authority to do so;

(v) a certification from Fund XI of non-foreign status, in form and substance
reasonably satisfactory to Buyers, in accordance with Treasury Regulation §
1.1445-2(b), with respect to which Buyers shall not have actual knowledge that
such certification is false and shall not have received a notice that such
certification is false pursuant to Treasury Regulation § 1.1445-4, as well as
any state-specific withholding certificates reasonably requested by Buyers, duly
executed by Fund XI or the applicable Waypoint Company, and in form and
substance reasonably acceptable to Buyers; provided, however, that if any such
certification is not delivered to Buyers, Buyers shall be entitled to withhold
from the consideration otherwise payable pursuant to this Agreement any amount
that Buyers are required to withhold under the Code or other applicable tax law
with respect to such payment; and

(vi) such other instruments as are reasonably required to effectuate the
transactions contemplated hereby.

ARTICLE V.

Representations and Warranties

5.1 Representations and Warranties of the Investors Relating to the Investors.
Each Investor severally represents and warrants to Buyers as of the date of this
Agreement the following, except as set forth in Schedule 5.1 of the disclosure
letter of Seller to Buyers dated as of the date hereof (the “Disclosure
Letter”):

(a) Organization of the Investor. Such Investor, in the event such Investor is
an entity, is a corporation, limited partnership or limited liability company,
as applicable, in each case duly formed, validly existing, and in good standing
under the laws of its state of organization, with due authorization to conduct
business and in good standing under the laws of each jurisdiction where such
qualification is required.

 

5



--------------------------------------------------------------------------------

(b) Authorization of Transaction. Such Investor has full power and authority to
execute and deliver this Agreement and to perform its obligations hereunder.
This Agreement constitutes the valid and legally binding obligation of such
Investor, enforceable against it in accordance with its terms and conditions,
subject to the effects of bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium and other similar laws relating to or affecting
creditors’ rights generally, general equitable principles (whether considered in
a proceeding in equity or at law) and an implied covenant of good faith and fair
dealing.

(c) Noncontravention; No Further Consents. Neither the execution and the
delivery of this Agreement, nor the consummation of the transactions
contemplated hereby, will (i) violate any constitution, statute, regulation,
rule, injunction, judgment, order, decree, ruling, charge, or other restriction
of any governmental authority, or court to which such Investor is subject or any
provision of such Investor’s organizational documents, as applicable, or
(ii) conflict with or result in a breach of the terms, conditions or provisions
of or constitute a default under or result in a termination of any contract,
document, understanding, agreement or instrument to which such Investor is a
party or by which such Investor is bound. No consent, approval or authorization
of, permit from, or declaration, filing or registration with, any governmental
authority, or any other person or entity is required to be made or obtained by
such Investor in connection with the execution, delivery and performance of this
Agreement and the consummation of the transactions contemplated hereby.

(d) Lawsuits and Claims; No Liabilities. To such Investor’s knowledge, there are
no lawsuits, claims, suits, proceedings or investigations pending or threatened
against or affecting such Investor, that also could affect the transaction
contemplated herein, the Interests, any Property, or any direct or indirect
ownership interest therein. There are no lawsuits, suits or proceedings pending
in which such Investor is the plaintiff or claimant and that relate to the
Interests, any Property, or any direct or indirect ownership interest therein.
There is no action, suit or proceeding pending against such Investor, or, to the
best of such Investor’s knowledge, threatened against such Investor, that
questions the legality or propriety of the transactions contemplated by this
Agreement.

(e) Bankruptcy. Neither such Investor nor any entity or person in Control of,
having Control over, Controlled by, or under common Control with, such Investor,
regardless of the number of tiers of ownership, is bankrupt under the Federal
Bankruptcy Code, or has filed for protection or relief under any applicable
bankruptcy or creditor protection statute or, to the best of such Investor’s
knowledge, has been threatened by creditors with an involuntary application of
any applicable bankruptcy or creditor protection statute. Such Investor is not
entering into the transactions described in this Agreement with an intent to
defraud any creditor or to prefer the rights of one creditor over any other. As
used in this Agreement, “Control” means ownership of voting securities
sufficient to elect a majority of the board of directors of a corporation, or
analogous ownership interests of non-corporate entities.

5.2 Representations and Warranties Relating to Fund XI, Seller, Waypoint
Property Owners and Certain Other Matters. Seller further represents and
warrants to Buyers as of the date of this Agreement the following, except as set
forth in Schedule 5.2 of the Disclosure Letter:

(a) Organization, Qualification, and Corporate Power. Each of the Waypoint
Companies and Fund XI is a limited liability company duly formed, validly
existing, and in good standing under the laws of the state of Delaware. Each of
the Waypoint Companies and Fund XI is duly authorized to conduct business and is
in good standing under the laws of each jurisdiction

 

6



--------------------------------------------------------------------------------

where such qualification is required. Each of the Waypoint Companies and Fund XI
has full power and authority and all licenses, permits, and authorizations
necessary to carry on the businesses in which it is engaged and to own and use
the Properties and all other property owned and used by it. Each of Seller and
Fund XI has full power and authority to execute and deliver this Agreement and
to perform its obligations hereunder. This Agreement constitutes the valid and
legally binding obligation of each of Fund XI and Seller, enforceable against it
in accordance with its terms and conditions, subject to the effects of
bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium and
other similar laws relating to or affecting creditors’ rights generally, general
equitable principles (whether considered in a proceeding in equity or at law)
and an implied covenant of good faith and fair dealing. Seller has delivered to
Buyers true, correct and complete copies of the certificate of formation and
operating agreement of Seller, and true, correct and complete copies of the
certificates of formation and operating agreements of Fund XI and each Waypoint
Property Owner (each as amended, modified, restated or supplemented to date).
None of Fund XI, Seller or any Waypoint Property Owner is in default under or in
violation of any provision of its certificate of formation or operating
agreement (each as amended, modified, restated or supplemented to date).

(b) Noncontravention; Equity Structure.

(i) Neither the execution and the delivery of this Agreement, nor the
consummation of the transactions contemplated hereby, will (A) violate any
constitution, statute, regulation, rule, injunction, judgment, order, decree,
ruling, charge, or other restriction of any government, governmental agency, or
court to which any Waypoint Company or Fund XI is subject or any provision of
the certificate of formation or operating agreement of Seller, Fund XI, or any
Waypoint Property Owner, or (B) conflict with, result in a breach of, constitute
a default under, result in the acceleration of, create in any party the right to
accelerate, terminate, modify, or cancel, or require any notice under any
agreement, contract, lease, license, instrument, or other arrangement to which
any Waypoint Company or Fund XI is a party or by which it is bound or to which
any of its assets is subject (or result in the imposition of any lien upon any
of the assets of any Waypoint Company or Fund XI), other than an acceleration of
amounts due under the Loan Documents. No Waypoint Company or Fund XI needs to
give any notice to, make any filing with, or obtain any authorization, consent,
or approval of any governmental authority in order for the parties to consummate
the transactions contemplated by this Agreement.

(ii) No consent, approval or authorization of, permit from, or declaration,
filing or registration with, any governmental authority, or any other person or
entity is required to be made or obtained by Seller or Fund XI in connection
with the execution, delivery and performance of this Agreement and the
consummation of the transactions contemplated hereby.

(iii) Equity Structure. The Investors collectively own 100% of the economic and
voting interests in Fund XI, Fund XI is the sole member of Seller, and Seller is
the sole member of each of the Waypoint Property Owners.

 

7



--------------------------------------------------------------------------------

(c) Brokers’ Fees. Neither the Investors nor Fund XI nor any Waypoint Company
has any liability or obligation to pay any fees or commissions to any broker,
finder, or agent with respect to the transactions contemplated by this Agreement
other than to Jefferies LLC (which amounts have been or will be paid by Seller
prior to or at the Closing).

(d) Tax Matters.

(i) Definitions. “Tax” or “Taxes” shall mean (x) any federal, state, local or
foreign income, gross receipts, license, payroll, employment, excise, severance,
stamp, occupation, premium, windfall profits, environmental, customs duties,
capital stock, franchise, profits, withholding on amounts paid to or by any
Person, social security, unemployment, disability, real property, personal
property, production, sales, use, transfer, registration, value added,
alternative or add-on minimum, ad valorem, or estimated tax or escheat payments,
or any other tax, custom, duty, governmental fee or like assessment or charge of
any kind whatsoever, including any interest, penalty, or addition thereto,
whether disputed or not, and (y) any liability for the payment of amounts
determined by reference to amounts described in clause (x) as a result of any
obligation under any agreement or arrangement, as a result of being a transferee
or successor, or otherwise. “Tax Returns” shall mean any return, declaration
(including any declaration of estimated Tax), report, claim for refund, or
information return or statement relating to Taxes, including any schedule or
attachment thereto, and including any amendment thereof.

(ii) Filing of Tax Returns. Each Waypoint Company and Fund XI has duly and
timely filed with the appropriate taxing authorities all Tax Returns that it was
required to file, including in respect of the Waypoint Property Owners and the
Properties. All such Tax Returns are complete and accurate in all material
respects. Neither any Waypoint Company nor Fund XI is currently the beneficiary
of any extension of time within which to file any such Tax Return.

(iii) Payment of Taxes. All Taxes of the Waypoint Companies and Fund XI that are
due and payable (whether or not shown on any Tax Return) including in respect of
the Waypoint Property Owners and the Properties, have been paid, other than
Taxes being contested by appropriate proceedings in good faith, which are
disclosed on Schedule 5.2 of the Disclosure Letter, and for which appropriate
reserves have been established in accordance with GAAP. All Taxes that each
Waypoint Company or Fund XI is required by law to withhold or collect for
payment have been duly withheld and collected and have been paid to the
appropriate governmental authority. No transaction contemplated by this
Agreement is subject to withholding by Buyers under Section 1445 of the Code.

(iv) Audits, Investigations, Disputes or Claims. There is no action, suit,
investigation, audit, dispute, claim or assessment concerning any Tax liability
of any Waypoint Company or Fund XI either (x) claimed or raised by any authority
in writing or (y) as to which Seller has knowledge. Neither any Waypoint Company
nor Fund XI has waived any statute of limitations in respect of Taxes or agreed
to any extension of time with respect to a Tax assessment or deficiency,
including, in each case, in respect of the Waypoint Property Owners or the
Properties.

 

8



--------------------------------------------------------------------------------

(v) Asset Liens. There are no liens for Taxes (other than liens for Taxes that
(x) are not yet due and payable or (y) are being contested by appropriate
proceedings in good faith, which are disclosed on Schedule 5.2 of the Disclosure
Letter, and for which appropriate reserves have been established in accordance
with GAAP) on any assets of any Waypoint Company or Fund XI.

(vi) Post-Closing Liabilities. There are no Tax rulings, requests for rulings,
or closing agreements or indemnity arrangements (other than this Agreement)
received, submitted or agreed to by any Waypoint Company or Fund XI relating to
Taxes for which any Waypoint Company or Fund XI may be liable that could affect
such Waypoint Company’s or Fund XI’s liability for Taxes for any taxable period
ending after the Closing Date. Neither any Waypoint Company nor Fund XI will be
required to include or accelerate the recognition of any item in income, or
exclude or defer any deduction or other tax benefit, in each case in any taxable
period (or portion thereof) after Closing, as a result of any change in method
of accounting, closing agreement, intercompany transaction, installment sale, or
the receipt of any prepaid amount, in each case prior to Closing. All Tax
indemnity arrangements relating to any Waypoint Property Owner (other than this
Agreement) will terminate prior to the Closing Date and such Waypoint Property
Owner will not have any liability thereunder on or after the Closing Date. In
addition, neither any Waypoint Company nor Fund XI has any liability for Taxes
of another Person under any agreement or arrangement, as a transferee or
successor, or otherwise.

(vii) Assets of the Waypoint Property Owners. As of the date hereof, at least
75% of the value of the total assets of each Waypoint Property Owner is
represented by assets described under Code section 856(c)(4)(A). No assets of a
Waypoint Property Owner consists of securities (other than U.S. government
securities), within the meaning of Code sections 856(c)(4)(B) and 856(m). With
respect to each Lease from which any Waypoint Company or Fund XI has received or
accrued rent attributable to personal property, (i) such personal property has
been leased in connection with a lease of real property, and (ii) the rent
attributable to personal property has been less than 15% of the total rent
received or accrued under such Lease, determined as set forth in Code section
856(d)(1). Notwithstanding the foregoing, to the knowledge of Seller, no
Waypoint Property Owner owns a material amount of any such personal property.
With respect to each and every Lease, the amount of rent received or accrued by
the Waypoint Companies and Fund XI has not been based in whole or in part on the
income or profits of any person.

 

9



--------------------------------------------------------------------------------

(viii) Entity Classification. Since its formation on April 1, 2013, Fund XI has
been treated as a partnership for U.S. federal income tax purposes. Since its
respective formation, each of Seller and the Waypoint Property Owners has been
treated as a disregarded entity of Fund XI for U.S. federal income tax purposes.

(ix) Fellcroft LLC. All of the Properties owned by Fellcroft LLC were acquired
directly by Fellcroft LLC through purchase from a third party, and not through
contribution from Fund XI or Seller.

(e) Lawsuits and Claims; No Liabilities. (i) There are no lawsuits, claims,
suits, proceedings or investigations pending or, to Seller’s knowledge,
threatened against or affecting any Waypoint Company or Fund XI that also could
affect the transaction contemplated herein, the Interests, any Property, or any
direct or indirect ownership interest therein. There are no lawsuits, suits or
proceedings pending in which any Waypoint Company or Fund XI is the plaintiff or
claimant and that relate to the Interests, any Property, or any direct or
indirect ownership interests therein, and (ii) none of the Waypoint Property
Owners is subject to any liability not directly related to the Properties
(including unasserted claims, whether known or unknown), whether absolute,
contingent, accrued or otherwise (including without limitation any liabilities
under the Loan Documents or otherwise to the Lender following payment of the
Loan Payoff Amount to Lender as described herein), except as set forth in
Schedule 5.2 of the Disclosure Letter and none of the Waypoint Property Owners
has any business or operations other than owning direct interests in the
Properties and the Leases.

(f) Bankruptcy. None of Fund XI, Seller or any Waypoint Property Owner is
bankrupt under the Federal Bankruptcy Code, or has filed for protection or
relief under any applicable bankruptcy or creditor protection statute or, to the
Knowledge of Seller, has been threatened by creditors with an involuntary
application of any applicable bankruptcy or creditor protection statute.

(g) OFAC. Neither Seller, nor any person who owns a controlling interest in or
otherwise controls Seller is, (a) listed on the Specially Designated Nationals
and Blocked Persons List maintained by the Office of Foreign Assets Control
(“OFAC”), Department of the Treasury, or on any other similar list maintained by
the OFAC pursuant to any authorizing statute, Executive Order or regulation as
in effect as of the date hereof (collectively, “OFAC Laws and Regulations”); or
(b) a person either (i) included within the term “designated national” as
defined in the Cuban Assets Control Regulations, 31 C.F.R. Part 515, or
(ii) designated under Sections 1(a), 1(b), 1(c) or 1(d) of Executive Order
No. 13224, 66 Fed. Reg. 49079 (published September 25, 2001) or similarly
designated under any related enabling legislation or any other similar Executive
Orders (collectively, the “Executive Orders”). Neither Seller nor any person or
entity who owns a controlling interest in or otherwise controls Seller (x) is a
person or entity with which Buyers are prohibited from dealing or otherwise
engaging in any transaction by any Anti-Terrorism Law or (y) is a person or
entity that commits, threatens or conspires to commit or supports “terrorism” as
defined in the Executive Orders or (z) is affiliated or associated with a person
or entity listed in the preceding clause (x) or clause (y). To Seller’s
knowledge, none of the Investors, Fund XI, or Seller nor any of their
principals, nor any brokers or other agents acting in any capacity in connection
with the transactions contemplated herein (I) deals in, or otherwise engages in
any transaction relating to, any real property or interests in real property
blocked pursuant to the Executive Orders or (II) engages in or conspires to
engage in any transaction that evades or avoids, or has the purpose of evading
or avoiding, or attempts to violate, any of the prohibitions set forth in any
Anti-Terrorism Law. As used herein, “Anti-Terrorism Law” means the OFAC Laws and
Regulations, the Executive Orders and the Uniting and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act of
2001, Pub. L. No. 107-56, 115 Stat. 272 (2001), as amended.

 

10



--------------------------------------------------------------------------------

(h) Interests. Seller holds and owns the Interests, free and clear of any liens
(statutory or other), restrictions on transfer (other than any restrictions
under federal and state securities laws and the restrictions contained in the
operating agreement of Seller and the Loan Documents), Taxes, security
interests, mortgages, deeds of trust, pledges, options, warrants, purchase
rights, contracts, commitments, equities, claims, demands, conditional sale or
other title retention agreements, preferences, priorities or other encumbrances
of any kind.

(i) Ordinary Course Operations. Seller has used commercially reasonable efforts
to manage the Waypoint Companies in the ordinary course consistent with past
practice.

(j) No Transfers. No Waypoint Company has sold or transferred any Property.

(k) GI Transaction. All of the GI Properties have been transferred and assigned
to GI, the GI Distribution Event has occurred, GI has paid to Lender in full the
GI Assumed Debt, all of the transfers and assignments described in the GI
Transfer Agreement have occurred and all closing deliveries thereunder have been
made. Seller has delivered to Buyers a true, correct and complete copy of the GI
Transfer Agreement. The GI Transfer Agreement and any agreements or instruments
expressly referenced therein and delivered pursuant thereto are the sole
agreements or instruments of any of the Waypoint Property Owners, Seller and/or
Fund XI evidencing or relating to the transfer and assignment to GI of the GI
Properties, or the GI Distribution Event.

(l) Loan Documents. Seller has delivered to Buyers true, correct and complete
copies of all Loan Documents and all other agreements, documents and instruments
evidencing, guaranteeing, or securing the Loan, and any and all amendments,
modifications, restatements or supplements of any of the foregoing.

(m) Knowledge. As used in this Agreement, the term “Seller’s knowledge” or to
the “knowledge of Seller” or phrases of similar meaning shall mean the actual
knowledge of Tamra Browne, Nina Tran, Gary Beasley, Doug Brien, Colin Wiel, Joe
Maehler, Noel Bejarano, Charles Young and David Zanaty, after due inquiry
regarding all facts and circumstances reasonably relevant to such
representation.

5.3 Representations and Warranties Relating to the Properties. Seller further
represents and warrants to Buyers as of the date of this Agreement the
following, except as set forth in Schedule 5.3 of the Disclosure Letter:

(a) Ownership. The Waypoint Property Owners are the sole owners of fee title to
the Properties. No Property has been assigned, alienated, encumbered, pledged,
otherwise conveyed or leased (except for any Leases and except as described in
the Title Policy covering such Property). Except as set forth in the Title
Policies there are neither outstanding liens, nor rights of third parties to
acquire any interest in any Property or any portion thereof, nor are there any
outstanding agreements of sale, options to purchase, contracts to purchase or
other obligations for the sale, exchange or transfer of any Property or any
portion thereof.

 

11



--------------------------------------------------------------------------------

(b) Location and Type of each Property. Each Property consists of a contiguous
parcel of real property with a detached single family residence erected thereon,
or a two- to four-family dwelling. No Property is a mobile home, manufactured
home, modular home, condotel unit, individual condominium unit in a condominium
project or a townhouse. Each Property may be leased to third parties without
violating applicable laws or any agreements encumbering or otherwise applicable
to such Property.

(c) Property Undamaged. No Property is damaged by water, fire, earthquake or
earth movement, windstorm, flood, tornado or other casualty (causing damages
thereto in excess of any insurance coverage therefor less any deductible) so as
to materially and adversely affect the value of such Property or the use of such
Property as a residential dwelling.

(d) No Violations of Laws. To Seller’s knowledge, except as would not have a
material adverse effect on the Properties, each Property is in compliance in all
respects with all applicable laws, including without limitation zoning,
subdivision and land use laws, regulations and ordinances, all applicable
health, fire, and building codes, and all Environmental Laws. To Seller’s
knowledge, no legal proceedings are pending or threatened with respect to the
zoning of any Property. As used herein, “Environmental Laws” means, as amended,
any federal, state, or local law, ordinance, regulation, court judgment or order
or written policy or guidance document of any federal, state or local agency or
regulatory body applicable to any Property, or any owner thereof (including
without limitation any Waypoint Property Owner) or operator thereon, relating to
hygiene, the indoor or outdoor environment, or unsafe conditions.

(e) No Condemnation. There is no proceeding pending or, to Seller’s knowledge,
threatened for the total or partial condemnation of any Property.

(f) Taxes, Assessments and Other Charges. All real estate and sales taxes and
assessments, and other material charges (including, without limitation,
homeowner association dues) with respect to each Property that are due and
payable have been paid when due and payable, other than those that the
applicable Waypoint Property Owner is disputing in good faith and that would not
have a material adverse effect on such Property or the value thereof (and each
such charge being so contested in good faith that is in excess of $10,000 is
listed on Schedule 5.3(f)) of the Disclosure Letter. Except as disclosed in any
Title Policy, there is not presently pending (and to Seller’s knowledge there is
not contemplated) any special assessment against any Property or any part
thereof. Except as disclosed in any Title Policy, no tax liens have been filed
and no claims are being asserted with respect to any such taxes.

(g) No Defaults under Agreements. To Seller’s knowledge, no Waypoint Property
Owner is in material default under, nor has any Waypoint Property Owner received
any notice that any event has occurred that with the giving of notice or the
passage of time, or both, would constitute a material default by Waypoint
Property Owner under, and, to Seller’s knowledge, no applicable counterparty is
in material default under, any contract, transaction, agreement, covenant,
condition, restriction, Lease (as defined below), easement, encumbrance or
instrument pertaining to any Property.

 

12



--------------------------------------------------------------------------------

(h) Leases. Each Lease is in full force and effect and has been duly executed by
the parties thereto. To Seller’s knowledge, no Tenant is in material default of
its obligations under any Lease, nor has any condition or event occurred that
with notice or the passage of time or both will mature into a material default
by any Tenant thereunder. Any security deposits previously paid by any Tenant
under any Lease (except to extent properly applied by the applicable Waypoint
Property Owner pursuant to the terms of such Lease and applicable law) are held
on behalf of such Tenant in accordance with applicable law and accounted for in
the books and records of the applicable Waypoint Property Owner. Seller has
previously delivered to Buyers true, correct and complete copies of each Lease.
As used herein, “Lease” means any lease, sublease, rental or tenancy agreement
encumbering any Property, and “Tenant” means any tenant, subtenant, or other
occupant of any Property under any Lease.

(i) Other Commitments. To Seller’s knowledge and except as provided in any Title
Policy (as defined below) and this Agreement, there are no material oral or
written commitments or representations to, or understandings or agreements with,
any person, firm or entity, any owner of any real property adjoining a Property
or any governmental authorities that would in any way be binding on Buyer
following Closing.

(j) Title Insurance. Each Property is covered by a Title Policy. Each such Title
Policy is in full force and effect and will be in force and effect upon the
consummation of the transactions contemplated by this Agreement. No claims have
been made under any such Title Policy, and neither Seller nor any Waypoint
Company nor Fund XI has done, by act or omission, anything that would impair the
coverage under any such Title Policy. Seller has previously delivered to Buyers
a true, correct and complete copy of each Title Policy. As used herein, “Title
Policy” means (i) An American Land Title Association (ALTA) owner’s title policy
form, including all riders and endorsements thereto, issued by a generally
acceptable title insurer qualified to do business in the jurisdiction where the
applicable Property is located, or (ii) other generally acceptable form of
policy of insurance including all riders and endorsements thereto, issued by a
generally acceptable title insurer qualified to do business in the jurisdiction
where the applicable Property is located.

5.4 Representations and Warranties of Buyers. Each Buyer represents and warrants
as follows:

(a) Organization. Such Buyer is duly organized, validly existing and in good
standing under the laws of the State of Delaware and has full power, authority
and legal right to execute and deliver and to perform and observe the provisions
of this Agreement, and all other instruments provided for herein and the
Exhibits hereto to which it is a party, and otherwise carry out the transactions
contemplated hereunder and thereunder.

(b) Authorization of Transaction. Such Buyer has full power and authority to
execute and deliver this Agreement and to perform its obligations hereunder.
This Agreement constitutes the valid and legally binding obligation of such
Buyer, enforceable against it in accordance with its terms and conditions,
subject to the effects of bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium and other similar laws relating to or affecting
creditors’ rights generally, general equitable principles (whether considered in
a proceeding in equity or at law) and an implied covenant of good faith and fair
dealing.

 

13



--------------------------------------------------------------------------------

(c) Noncontravention.

(i) Neither the execution and the delivery of this Agreement, nor the
consummation of the transactions contemplated hereby, will (A) violate any
constitution, statute, regulation, rule, injunction, judgment, order, decree,
ruling, charge, or other restriction of any government, governmental agency, or
court to which such Buyer is subject or any provision of the certificate of
formation or organizational document of such Buyer or (B) conflict with, result
in a breach of, constitute a default under, result in the acceleration of,
create in any party the right to accelerate, terminate, modify, or cancel, or
require any notice under any agreement, contract, lease, license, instrument, or
other arrangement to which such Buyer is a party or by which it is bound or to
which any of its assets is subject (or result in the imposition of any lien upon
any of its assets). Such Buyer does not need to give any notice to, make any
filing with, or obtain any authorization, consent, or approval of any
governmental authority in order for the parties to consummate the transactions
contemplated by this Agreement.

(ii) No consent, approval or authorization of, permit from, or declaration,
filing or registration with, any governmental authority, or any other person or
entity is required to be made or obtained by such Buyer in connection with the
execution, delivery and performance of this Agreement and the consummation of
the transactions contemplated hereby (except to the extent already obtained).

(d) Brokers’ Fees. Such Buyer does not have any liability or obligation to pay
any fees or commissions to any broker, finder, or agent with respect to the
transactions contemplated by this Agreement.

5.5 As Is Where Is. Without limiting Buyers’ other obligations or
acknowledgments, and except for the representations and warranties contained in
Sections 5.1, 5.2 and 5.3 of this Agreement, Buyers agree that the assets of
Seller and the Waypoint Property Owners at Closing will be accepted by Buyers
“AS-IS, WHERE-IS” and “WITH ALL FAULTS” (whether latent or patent). Except as
expressly provided in Sections 5.1, 5.2 and 5.3 of this Agreement, the parties
disclaim any express or implied representation or warranty of any kind,
including without limitation, any warranty of habitability, merchantability
and/or fitness for a particular purpose concerning any of the Properties, the
presence or absence of conditions on the Properties that could give rise to a
claim for personal injury, property or natural resource damages, the income or
expense from or of the Properties, the condition of the fixtures, structures,
and all other personal property and equipment, or the condition of any of the
aforementioned. Buyers acknowledge their opportunity to inspect the Waypoint
Property Owners and their assets for defects. Without limiting Sections 5.1, 5.2
and 5.3 of this Agreement, Buyers’ decision to purchase the interests of the
Waypoint Property Owners hereunder is based solely upon Buyers’ own examination,
inspection and analysis of the Waypoint Property Owners. Without limiting
Sections 5.1, 5.2 and 5.3 of this Agreement, Buyers acknowledge that they have
been given the opportunity to inspect the Waypoint Property Owners and to obtain
satisfactory evidence of the condition of the Waypoint Property Owners’ assets
from sources other than the Investors and Seller and their respective agents and
that Buyers have conducted such inspections and reviewed

 

14



--------------------------------------------------------------------------------

all matters determined by Buyers necessary or appropriate in order to determine
that the Waypoint Property Owners are suitable for Buyers’ intended use. BUYERS,
WITH BUYERS’ COUNSEL, HAVE FULLY REVIEWED THE DISCLAIMERS AND WAIVERS SET FORTH
IN THIS AGREEMENT, AND UNDERSTAND THE SIGNIFICANCE AND EFFECT THEREOF. BUYERS
ACKNOWLEDGE AND AGREE THAT THE DISCLAIMERS AND OTHER AGREEMENTS SET FORTH HEREIN
ARE AN INTEGRAL PART OF THIS AGREEMENT, AND THAT SELLER WOULD NOT HAVE AGREED TO
SELL THE INTERESTS TO BUYERS FOR THE PURCHASE PRICE SET FORTH HEREIN WITHOUT THE
DISCLAIMERS AND OTHER AGREEMENTS SET FORTH IN THIS AGREEMENT. The provisions of
this Section 5.5 shall survive the Closing.

ARTICLE VI.

Covenants

6.1 Tax Matters

(a) Each of Buyers, the Waypoint Companies, Fund XI, and the Investors agree
that the sale and purchase of the Interests pursuant to this Agreement is an
asset sale by Fund XI of the Properties for U.S. federal income tax purposes.
Accordingly, notwithstanding anything to the contrary herein, any withholding
obligations with respect to an Investor’s interests in Fund XI, including any
distributions made with respect thereto (which distributions include proceeds
arising as a result of the consummation of the transactions contemplated by this
Agreement), shall be the sole responsibility of Fund XI and such Investors, and
Buyers shall not have any liability or responsibility for such obligations as
result of the transactions contemplated by this Agreement. Buyers, the Waypoint
Companies, Fund XI and Investors agree to file all Fund XI Tax Returns in a
manner consistent with the foregoing, and not take any inconsistent position,
whether in any Tax Return, audit, examination, claim, adjustment litigation or
other proceeding with respect to a Tax, unless required to do so by applicable
law.

(b) Fund XI, Seller, and the Investors shall be liable for and pay, and pursuant
to Section 7.1, shall jointly and severally, in the case of Fund XI and Seller,
and severally, not jointly, in the case of Investors, indemnify and save and
hold harmless the Indemnified Parties from and against any Damages incurred or
suffered by such Indemnified Party in connection with, arising out of, resulting
from or relating or incident to, any Taxes imposed on any Waypoint Company or
Fund XI, or for which any Waypoint Company or Fund XI may otherwise be liable,
for any taxable year or period that ends on or before the Closing Date and, with
respect to any taxable year or period beginning on or before and ending after
the Closing Date (each, a “Straddle Period”), the portion of such Straddle
Period ending on and including the Closing Date, including any Taxes imposed
pursuant to any bulk sale statute, or otherwise, of any state or local
jurisdiction, but excluding (i) any Transfer Taxes (which Buyers are responsible
for under Section 2.1), (ii) any Taxes shown on the Closing Statements and taken
into account as a reduction to the Purchase Price pursuant to Sections 4.2(b)(i)
and Section 6.2 and (iii) any Taxes to the extent Seller made a payment to a
Buyer for such Taxes pursuant to Section 6.2(b). For the avoidance of doubt,
such obligations of Fund XI, Seller and the Investors with respect to such
Damages for Taxes shall not be subject to the limitations on indemnification set
forth in Article VII. For such purposes, whenever it is necessary to determine
the liability for Taxes of a Waypoint Company or Fund XI for a Straddle Period,
the determination of the Taxes

 

15



--------------------------------------------------------------------------------

of such Waypoint Company or Fund XI for the portion of the Straddle Period
ending on and including the Closing Date shall be determined by assuming that
the Straddle Period consisted of two taxable years or periods, one which ended
at the close of the Closing Date and the other which began at the beginning of
the day following the Closing Date and items of income, gain, deduction, loss or
credit of such Waypoint Company or Fund XI for the Straddle Period shall be
allocated between such two taxable years or periods on a “closing of the books
basis” by assuming that the books of the Waypoint Company or Fund XI (as
applicable) were closed at the close of the Closing Date, provided, however,
that without limiting Section 6.2(a), exemptions, allowances, deductions or
Taxes that are calculated on an annual basis, such as property Taxes and
depreciation deductions, shall be apportioned between such two taxable years or
periods on a daily basis.

(c) Seller, Fund XI and Investors shall, at their own expense, timely prepare or
cause to be prepared and file or cause to be filed when due (including any
extensions) all income Tax Returns that are required to be filed by or with
respect to any Waypoint Company or Fund XI for all periods ending on or prior to
the Closing Date, whether or not such returns are to be filed after the Closing
Date, and Seller, Fund XI and the Investors shall make or cause to be made all
payments required with respect to any such Tax Returns. Unless otherwise
required by applicable law, all Tax Returns that Seller, Fund XI and Investors
(on behalf of the Waypoint Companies or Fund XI) are required to file or cause
to be filed shall be prepared and filed in a manner consistent with past
practice and, on such Tax Returns, no position shall be taken, election made or
method adopted that is inconsistent with positions taken, elections made or
methods used in preparing and filing similar Tax Returns in prior periods
(including positions, elections or methods that would have the effect of
deferring income to periods ending after the Closing Date or accelerating
deductions to periods ending on or before the Closing Date). Seller shall submit
such Tax Returns to Buyers for review and comment at least 30 days prior to the
filing and due date of such Tax Return (including any extensions), and Seller
shall in its reasonable discretion revise such Tax Returns to reflect any
reasonable comments made by Buyers prior to the filing of such Tax Return.
Buyers shall prepare and file or cause to be prepared and filed when due
(including any extensions) all other Tax Returns with respect to the Waypoint
Property Owners or the Properties, and shall remit or cause to be remitted any
Taxes due in respect of such Tax Returns; provided, however, that Seller, Fund
XI and the Investors shall reimburse Buyers for any Taxes for which Indemnifying
Parties are liable pursuant to Sections 6.1(b) and 7.1, and shall promptly pay
to Buyers upon request, and in any event, no later than 10 days prior to the due
date of such Tax Return, the amount of such Taxes for which Indemnifying Parties
are liable pursuant to Sections 6.1(b) and 7.1. For the avoidance of doubt, such
reimbursement obligations shall not be subject to the limitations on
indemnification set forth in Article VII. Buyers shall provide for Seller’s
review and comment at least 30 days prior to the filing and due date of such Tax
Return (including any extensions), any non-income Tax Returns with respect to
the Waypoint Property Owners or the Properties which are filed after the Closing
Date to the extent such Tax Returns relate to a period beginning prior to the
Closing Date, and Buyers shall in their reasonable discretion incorporate any
reasonable comments thereon from Seller to the extent such comments relate to a
period (or portion thereof) ending on or prior to the Closing Date.

 

16



--------------------------------------------------------------------------------

(d) Seller shall have the right, at its own expense, to control any Tax audits,
initiate any claim for refund, and contest, resolve and defend against any
assessment, notice of deficiency, or adjustment or proposed adjustment relating
to Taxes with respect to the Waypoint Property Owners or the Properties which
relate to taxable periods ending on or prior to the Closing Date, and Buyers
shall have the right to participate in such proceedings at their own expense;
provided that Seller shall not file any amended Tax Return without the consent
of Buyers, which shall not be unreasonably withheld, conditioned or delayed;
provided further that Seller shall not pay, discharge, settle, compromise,
litigate or otherwise dispose of any item subject to any Tax audit or other
proceeding that could give rise to Taxes for which an Indemnified Party is
liable or in a manner that will adversely affect an Indemnified Party (which,
for the avoidance of doubt, shall include the Waypoint Property Owners following
the Closing) without obtaining the prior written consent of Buyers, which
consent shall not be unreasonably withheld, conditioned or delayed. Any
proceeding with respect to which Seller does not assume control may be settled
or compromised in the discretion of Buyers, and any such settlement or
compromise shall not affect an Indemnified Party’s right to indemnification
under this Agreement.

(e) Buyers shall have the right, at their own expense, to control any other Tax
audit, initiate any other claim for refund, and contest, resolve and defend
against any other assessment, notice of deficiency, or other adjustment or
proposed adjustment relating to Taxes with respect to the Waypoint Property
Owners or the Properties; provided that, if an issue arises with respect to
(i) any Taxes for any Straddle Period or (ii) any item the adjustment of which
may cause an Indemnifying Party to become obligated to make any payment pursuant
to Sections 6.1(b) and 7.1, then Buyers shall afford Seller the opportunity to
participate in such proceedings at its own expense, and Buyers shall not settle
any such issue, or file any amended Tax Return relating to such issue, without
the consent of Seller, which shall not be unreasonably withheld, conditioned or
delayed. Nothing herein shall be construed to impose on Buyers any obligation to
defend the Waypoint Companies or Fund XI in any Tax audit or administrative or
court proceeding.

(f) After the date hereof, Buyers, the Waypoint Companies, Fund XI, and
Investors shall provide each other with such cooperation and information
relating to the Waypoint Companies or Fund XI as the parties reasonably may
request in (i) filing any Tax Return, amended Tax Return or claim for Tax
refund, (ii) determining any liability for Taxes or a right to a Tax refund,
(iii) conducting or defending any proceeding in respect of Taxes or
(iv) effectuating the terms of this Agreement. The Investors, Buyers, Fund XI
and the Waypoint Companies shall retain all Tax Returns, schedules and work
papers, and all material records and other material documents relating thereto,
until the expiration of the statute of limitations (and, to the extent notified
by any party, any extensions thereof) of the taxable years to which such Tax
Returns and other documents relate and until the final determination of any Tax
in respect of such years. Any information obtained under this Section 6.1(f)
shall be kept confidential, except as may be otherwise necessary in connection
with filing any Tax Return, amended Tax Return, or claim for Tax refund,
determining any liability for Taxes or right to a Tax refund, or in conducting
or defending any proceedings in respect of Taxes.

(g) Notwithstanding anything to the contrary in this Agreement, the obligations
of the parties set forth in this Section 6.1 shall survive until the expiration
of the applicable statutes of limitation (taking into account extensions
thereof), and shall not be subject to the limitations on indemnification set
forth in Article VII.

 

17



--------------------------------------------------------------------------------

6.2 Closing Statement; Prorations. Prior to Closing, Seller and Non-Nevada
Buyer, have prepared and delivered the settlement statement attached hereto as
Exhibit E-1, and Seller and Nevada Buyer have prepared and delivered the
settlement statement attached hereto as Exhibit E-2 (such settlement statements
collectively, the “Closing Statements”), reflecting the payment of the Purchase
Price and other amounts to be paid, or credited against the Purchase Price,
including all ad valorem real estate and personal property taxes and assessments
for each Property for the period for which such taxes are assessed, regardless
of when payable, all entity level income and gross receipts Taxes imposed on the
Waypoint Property Owners for the portion of the 2014 taxable year that ends on
the Closing Date, and certain other items described therein. Except as otherwise
provided in the Closing Statements, for each item prorated hereunder, the
portion thereof allocable to periods beginning as of the Closing Proration Time
(as hereinafter defined) shall be credited to Buyers, or charged to Buyers, as
applicable, and the portion thereof allocable to periods ending as of the
Closing Proration Time shall be credited to Seller, or charged to Seller, as
applicable, all of which prorations shall be made with respect to applicable
Properties at Closing or, in the case of allocations to be made after Closing
(as described below), upon receipt of such payments or payment of such expenses,
as the case may be. As used herein, “Closing Proration Time” means 11:59 p.m.
local New York, New York time on the Closing Date. If any Closing Statement
reflects prorations calculated based on an incorrect Closing Proration Time,
then either at Closing or upon reproration after Closing, Buyers and Seller
shall reprorate as of the correct Closing Proration Time.

(a) If tax or assessment bills for the applicable tax year in which the Closing
occurs are not available on the Closing Date, taxes or assessments, as
applicable, shall be prorated at Closing based upon the tax and assessment bills
for the previous tax year, or, if available, based upon the current assessed
valuation and current millage rates; in such event Seller and Buyers shall
reprorate the taxes and assessments as actual or final tax and assessment bills
for the tax year in which the Closing occurs are available.

(b) If the actual amounts of any proration or credit items are unavailable as of
the Closing Date, then except as provided in Section 6.2(c) below, such
proration or credit shall be made on the basis of an amount reasonably estimated
by Buyers and Seller at Closing and Buyers and Seller shall thereupon reasonably
reprorate or re-credit, as the case may be, such items (i) on the 90th day
following the Closing Date if and to the extent the exact amounts for such
proration or credit items become available, and (ii) again within one (1) year
after the Closing Date or upon such earlier date as the exact amounts for such
proration or credit items become available; provided that the proration items
shown on the Closing Statements for entity level income and gross receipts Taxes
imposed on the Waypoint Property Owners for the portion of the 2014 taxable year
that ends on the Closing Date shall be reprorated, to the extent necessary,
within 15 days after the Buyers’ filing of the 2014 Tax returns for the
applicable Waypoint Property Owners. All amounts due to any Buyer as a result of
any reproration or re-credit shall be paid promptly in cash to such Buyer by
Seller. All amounts due to Seller as a result of any reproration or re-credit
shall be paid promptly to Seller by the applicable Buyer.

 

18



--------------------------------------------------------------------------------

(c) As used herein, (i) “Additional Proration Items” means the following for
each of the Waypoint Property Owners: (A) net receivables, (B) prepaid expenses,
(C) trade payables, (D) related party expenses (a.k.a. overhead expenses),
(E) revenues, and (F) expenses (other than prepaid expenses and related party
expenses); and (ii) “Additional Credit Items” means (A) any amounts of cash not
distributed at or prior to Closing (“Remaining Cash”) and (B) the amount
required to pay-off and cause the release of any of the liens described on
Schedule 6.2(c) of the Disclosure Letter (“Existing Liens”). Additional
Proration Items and Additional Credit Items will not be calculated at Closing.
Each of the Additional Proration Items will be prorated, the amount required to
pay-off and cause the release of each Existing Lien will be credited to a Buyer,
and Remaining Cash will be credited to Seller, each as reasonably determined by
Seller and Buyers, (y) on the 90th day following the Closing Date if and to the
extent the exact amounts for such item are available and (z) again within one
(1) year after the Closing Date or upon such earlier date as the exact amount
for such item becomes available. All amounts due to any Buyer as a result of any
such proration or credit shall be paid promptly in cash to such Buyer by Seller.
All amounts due to Seller as a result of any such proration or credit shall be
paid promptly to Seller by the applicable Buyer.

This Section 6.2 shall survive the Closing.

6.3 Access and Information. Seller has caused the Waypoint Property Owners
during the period before the Closing to (i) afford to Buyers reasonable access,
upon reasonable notice during normal business hours, to all the personnel,
contracts, agreements, commitments, Tax Returns, books, records and financial,
operating and other data of the Waypoint Property Owners and (ii) furnish
promptly to Buyers any information concerning the Waypoint Property Owners as
Buyers have reasonably requested.

6.4 Release and Discharge.

(a) Each Investor, Fund XI, and Seller (collectively, the “Releasing Parties”
and each individually a “Releasing Party”) releases and discharges, effective as
of the Closing, each of the Waypoint Property Owners and their respective
directors, officers, employees, agents, consultants and advisors from all
actions, causes of actions, suits, controversies, damages, claims and demands
whatsoever, in law or equity (known or unknown), either in contract or in tort
(collectively, “Liability”), such Releasing Party or successor or assign of such
Releasing Party ever had, now has or hereafter can, shall or may have relating
to (i) any claim for breach of any duty (including without limitation fiduciary
duty) owed to such Releasing Party, and (ii) any claim it has against any of the
Waypoint Property Owners relating to such Releasing Party’s direct or indirect
investment in any of the Waypoint Property Owners prior to the Closing.

(b) Without limiting Section 8.5, each Releasing Party acknowledges that it has
read and understood the following language contained in Section 1542 of the
California Civil Code:

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.

 

19



--------------------------------------------------------------------------------

(c) Each Releasing Party having reviewed this Section 6.4, to the extent
permitted by applicable law, hereby voluntarily waives and releases any rights
the undersigned may have under this provision, or under any statutory or
non-statutory law of similar effect, and fully and generally releases all
Liability for unknown or unsuspected claims set forth in the foregoing release.

ARTICLE VII.

Indemnification and Liquidity Covenant

7.1 General Indemnification by Seller.

(a) Subject to the limitations set forth in this Article VII, each Investor (all
Investors collectively are referred to herein as the “Indemnifying Parties”)
shall, severally, and not jointly, save and hold Buyers and their affiliates
(which for the avoidance of doubt, shall not include any Investor) and each of
their respective directors, officers, employees, successors, transferees and
assignees, and respective representatives (each, an “Indemnified Party”),
harmless from and against any and all costs, out-of-pocket losses, charges,
liabilities, Taxes, obligations, actual damages, lawsuits, actions, judgments,
deficiencies, demands, fees, claims, settlements (subject to Section 7.1(c)) and
expenses, including, without limitation, interest, penalties, attorneys’ fees
and expenses, all amounts paid in the investigation, defense or settlement of
any of the foregoing and costs of enforcing this indemnity (collectively,
“Damages”), incurred or suffered in connection with, arising out of, resulting
from or relating or incident to (x) any untruth, inaccuracy or incorrectness of,
or other breach of, any covenant, representation or warranty of Fund XI, Seller
or such Investor set forth herein or (y) Taxes for which Seller and Fund XI have
indemnified the Indemnified Parties in accordance with Section 6.1. For the
avoidance of doubt no Investor shall be liable for any Damages in connection
with, arising out of, resulting from or relating or incident to any breach by
any other Investor of any representation or warranty under Section 5.1;
provided, however, that the foregoing shall in no event limit the obligation of
any Investor to pay Damages in connection with, arising out of, resulting from
or relating or incident to any breach under this Agreement by such Investor
(including without limitation under Section 5.1) and, subject to the terms of
this Article VII, each Investor shall be liable for any Damages in connection
with arising out of, resulting from or relating or incident to any breach of any
representation or warranty under Section 5.2 or 5.3 or any other breach by
Seller or Fund XI hereunder, including without limitation if the applicable
obligation breached by Seller or Fund XI is also an obligation of any other
Investor and is also breached by such other Investor.

(b) The claims for indemnity by any Indemnified Party pursuant to this
Section 7.1 are referred to as “Indemnity Claims” and each an “Indemnity Claim”.
The indemnity provided for in this Section 7.1 is not limited to Third-Party
Claims (as defined in Section 7.1(c)) against any Indemnified Party, but
includes Indemnity Claims incurred or sustained by any Indemnified Party in the
absence of Third-Party Claims.

 

20



--------------------------------------------------------------------------------

(c) Defense of Claims. If an Indemnity Claim is made, Buyers shall give written
notice (a “Claim Notice”) to the Investors as soon as practicable after the
Indemnified Party becomes aware of any fact, condition or event which may give
rise to Damages for which indemnification may be sought under this Section 7.1.
The failure of the Indemnified Party to give timely notice hereunder shall not
affect rights to indemnification hereunder, except and only to the extent that,
an Indemnifying Party demonstrates actual damage caused by such failure. In the
case of an Indemnity Claim involving the assertion of a claim by a third party
(whether pursuant to a lawsuit or other legal action or otherwise, a “Third
Party Claim”), the Indemnifying Parties shall be entitled to take control of the
defense and investigation of such Third-Party Claim and to pursue the defense
thereof in good faith by appropriate actions or proceedings promptly taken or
instituted and diligently pursued, including, without limitation, to employ and
engage attorneys of their own choice reasonably acceptable to the Indemnified
Party to handle and defend the same, and to compromise or settle such Indemnity
Claim, which compromise or settlement shall be made only with the written
consent of the Indemnified Party, such consent not to be unreasonably withheld
or delayed. In the event the Indemnifying Parties elect to assume control of the
defense and investigation of such lawsuit or other legal action in accordance
with this Section 7.1(c), the Indemnified Party may, at its own cost and
expense, participate in the investigation, trial and defense of such Third-Party
Claim. If the Indemnifying Parties fail to assume the defense of such
Third-Party Claim in accordance with this Section 7.1(c) within 5 business days
after receipt of the Claim Notice, the Indemnified Party against which such
Third-Party Claim has been asserted shall (upon delivering notice to such effect
to the Investors) have the right to undertake the defense, compromise and
settlement of such Third-Party Claim on behalf of and for the account of the
Indemnifying Parties; provided that such Third-Party Claim shall not be
compromised or settled without the written consent of Seller, which consent
shall not be unreasonably withheld or delayed and shall be binding upon all of
the Indemnifying Parties. The expenses of all proceedings, contests or lawsuits
in respect of such Indemnity Claims (other than as specifically stated to the
contrary herein) shall be borne jointly and severally by the Indemnifying
Parties. Regardless of which party shall assume the defense of the claim, the
parties agree to cooperate fully with one another in connection therewith. Such
cooperation shall include the providing of records and information which are
relevant to such Third Party Claim and making employees and officers available
on a mutually convenient basis to provide additional information and explanation
of any material provided hereunder and to act as a witness or respond to legal
process. In the case of an Indemnity Claim for indemnification, if (and to the
extent) the Indemnified Party is entitled to be indemnified under this
Agreement, then within ten (10) days after the occurrence of a final
non-appealable determination with respect to such Indemnity Claim, the
Indemnifying Parties shall pay an amount in cash equal to any Damages to the
Indemnified Party. To the extent of any inconsistency between this
Section 7.1(c) and Section 6.1 (Tax Matters), Section 6.1 shall control.

7.2 Termination. The indemnification obligations of the Indemnifying Parties
under Section 7.1 shall terminate as of the twelve month anniversary of the
Closing Date, except with regard to (a) any Indemnity Claim made in good faith
with respect to which a Claim Notice has been delivered before such date, and
(b) Indemnity Claims or obligations described in Sections 7.3(a)(ii),
7.3(a)(iii), and 7.3(a)(iv), which Indemnity Claims shall survive until the
expiration of the applicable statutes of limitation (taking into account
extensions thereof)).

 

21



--------------------------------------------------------------------------------

7.3 Limitations on Indemnity.

(a) Subject to the next sentence, but notwithstanding any other provision of
this Agreement to the contrary, the maximum liability of the Indemnifying
Parties for or arising out of Indemnity Claims shall not exceed, and the
Indemnified Parties shall not be entitled to be indemnified for Damages to the
extent the aggregate amount of such Damages exceed, 10% of the Purchase Price
(the “Indemnification Cap”). Notwithstanding the foregoing sentence, the
Indemnification Cap shall not limit the amount of Damages that the Indemnified
Parties may recover in connection with Indemnity Claims that are based upon or
arise out of;

(i) the fraud or willful misconduct of the Indemnifying Parties;

(ii) a breach of the representations and warranties regarding Investors’
ownership of Fund XI, Fund XI’s ownership of Seller, Seller’s ownership of the
Interests, or the Waypoint Property Owners ownership of each Property (including
without limitation as contained in Sections 5.1(b), 5.2(b), 5.2(h), 5.2(j) and
5.3(a)), or the Investors’, Fund XI’s or Seller’s authority to consummate the
transactions contemplated by this Agreement;

(iii) Third Party Claims to the extent of available insurance proceeds; and

(iv) Obligations of Seller pursuant to Section 6.1 (including without limitation
Section 6.1(b)) and for any breaches of representations and warranties set forth
in Section 5.2(d).

Furthermore, Damages recovered by the Indemnified Parties in connection with or
arising out of the circumstances described in the foregoing (i) through
(iv) shall not be counted in determining the amount of Damages that will be
subject to the Indemnification Cap.

(b) Notwithstanding any other provision of this Agreement to the contrary
(except for Section 6.1), the Indemnifying Parties shall not be responsible for,
and the Indemnified Parties shall not be entitled to be indemnified for Damages
for, any Indemnity Claim until the aggregate Damages under such Indemnity Claim
and other Indemnity Claims exceeds $1,250,000 (the “Aggregate Indemnity
Threshold”). For the avoidance of doubt, at the point at which the Damages under
any single Indemnity Claim or collection of Indemnity Claims exceeds the
Aggregate Indemnity Threshold, the Indemnified Parties shall be entitled to be
indemnified for all Indemnity Claims regardless of whether the Damages under any
single Indemnity Claim is equal to or less than the Aggregate Indemnity
Threshold.

 

22



--------------------------------------------------------------------------------

(c) Under no circumstance shall an Investor’s liability for Damages under any
Indemnity Claim exceed such Investor’s pro rata portion of such Damages, based
on the percentages set forth on Exhibit A hereto, other than, subject to
Section 7.1(a), with respect to liability for Damages incurred or suffered in
connection with, arising out of, resulting from or relating or incident to any
breach under this Agreement by such Investor, for which the parties agree that
only the Investor who committed such breach shall be liable (and that such
liability shall not be subject to the pro rata portion limitation of this
sentence). Notwithstanding the preceding sentence, the Indemnifying Parties
agree that any Damages that are based upon or arise out of the circumstances
described in Section 7.3(a)(i) shall be paid, up to its portion of the Purchase
Price, by Waypoint Real Estate Group, LLC, with any Damages remaining thereafter
under such claims, paid pursuant to the preceding sentence.

7.4 Tax Treatment of Indemnification Payment (a) . For all Tax purposes, any
indemnification payment shall be treated as an adjustment to the Purchase Price,
unless otherwise required by applicable law.

7.5 Liquid Assets (a) . Each Investor severally agrees with Buyers to maintain
Liquid Assets not less than such Investor’s applicable Minimum Liquid Asset
Amount until the twelve (12) month anniversary of the Closing Date; provided,
however, that if there is any indemnity claim made by any Buyer in writing
pursuant to this Article VII, Section 6.1 or Section 8.2 prior to the twelve
(12) month anniversary of the Closing Date against such Investor under this
Agreement, then such Investor shall maintain such Investor’s applicable Minimum
Liquid Asset Amount until such time as such claim is finally resolved and
settlement reached and/or judgment rendered and, if applicable, all amounts owed
by such Investor in respect of such claim are paid in full. As used herein,
(a) “Liquid Assets” means unrestricted cash, cash equivalents and readily
marketable securities (valued, in the case of securities at the then prevailing
market price listed on NYSE or NASDAQ, as of any applicable date of
determination) or such other assets or properties as Buyers may (in their sole
discretion) deem acceptable as evidenced by Buyers’ written confirmation, and
(b) the “Minimum Liquid Asset Amount” for each Investor is set forth on Schedule
7.5 of the Disclosure Letter.

ARTICLE VIII.

General

8.1 Notices. Any notice pursuant to this Agreement shall be given in writing by
(a) personal delivery, (b) reputable overnight delivery service with proof of
delivery, (c) United States Mail, postage prepaid, registered or certified mail,
return receipt requested, or (d) legible facsimile or electronic transmission,
sent to the intended addressee at the address set forth below, or to such other
address or to the attention of such other person as the addressee shall have
designated by written notice sent in accordance herewith. Any notice so given
shall be deemed to have been given upon receipt or refusal to accept delivery,
or, in the case of facsimile transmission, as of the date of the facsimile
transmission provided that an original of such facsimile is also sent to the
intended addressee by means described in clauses (a), (b) or (c) above. Unless
changed in accordance with the preceding sentence, the addresses for notices
given pursuant to this Agreement shall be as follows:

If to Investors,

Fund XI

 

 

23



--------------------------------------------------------------------------------

or Seller:   Waypoint Homes   1999 Harrison Street, 24th Floor   Oakland,
California 94612   Attention: Tamra Browne   Telephone No. (510) 987-8409  
Facsimile No. (510) 550-2828   Email: TamraB@waypointgroup.com with a copy to:  
Latham & Watkins LLP   650 Town Center Drive, 20th Floor   Costa Mesa,
California 92626-1925   Attention: William Cernius   Telephone No.
(714) 755-8172   Facsimile No. (714) 755-8290 If to Buyers:  
Starwood Waypoint Borrower, LLC and SRP Sub, LLC   1999 Harrison Street, 24th
Floor   Oakland, California 94612   Attention: Nina Tran   Telephone No: (510)
985-9002   Facsimile No: (510) 335-1093 with a copy to:   Sidley Austin LLP  
555 West Fifth St., Suite 4000   Los Angeles, California 90013-1010   Attention:
Edward Prokop   Telephone No: (213) 896-6048   Facsimile No: (213) 896-6600

The parties further acknowledge and agree that any notice, election or consent
received by Buyers from either Seller or Fund XI shall be binding upon both
Seller and Fund XI.

8.2 Commissions. Each party hereto agrees that if any person or entity makes a
claim for brokerage commissions or finder’s fees related to the sale of the
Interests by Seller to Buyers, and such claim is made by, through or on account
of any acts or alleged acts of said party or its representatives (and in the
case of Seller, any Investor or Fund XI or their representatives), then said
party will protect, indemnify, defend and hold the other parties free and
harmless from and against any and all loss, liability, cost, damage and expense
(including reasonable attorneys’ fees) in connection therewith. The provisions
of this Section 8.2 shall survive the Closing or any termination of this
Agreement.

 

24



--------------------------------------------------------------------------------

8.3 Confidentiality. Buyers and their representatives shall hold in confidence
all data and information obtained with respect to the Investors, Seller, the
Waypoint Property Owners or their businesses in connection with this
transaction, whether obtained before or after the execution and delivery of this
Agreement (collectively, the “Seller Information”), and shall not disclose the
same to others (except with respect to the Waypoint Property Owners following
the Closing) and the Investors shall and shall cause Seller and Fund XI to hold
in confidence all data and information obtained with respect to Buyers or their
businesses in connection with this transaction, whether obtained before or after
the execution and delivery of this Agreement (collectively, the “Buyer
Information”); provided, however, that the foregoing shall not be construed to
prevent the Investors, Fund XI or Seller, on the one hand (collectively,
“Waypoint Parties”) or Buyers, on the other hand (Waypoint Parties and Buyers
are each referred to herein as a “Disclosing Party”) from (a) disclosing Seller
Information or Buyer Information (as applicable) as needed to its members,
officers, directors, shareholders, employees, beneficiaries, trustees, agents,
representatives, attorneys, and accountants directly in connection with the
consummation of the transactions contemplated herein (provided such Disclosing
Party agrees to keep all such Seller Information or Buyer Information (as
applicable) confidential under the same terms applicable to such Disclosing
Party in this Section 8.3); (b) making (without the consent of, but upon notice
to, the other Disclosing Party) any disclosure required by any applicable law or
regulation or judicial process, (c) disclosing any Seller Information or Buyer
Information (as applicable) generally available to the public except by reason
of such Disclosing Party’s breach (or, in the case of a breach by the Investors,
Fund XI, or Seller, the breach of any of the other Waypoint Parties) of this
Agreement, (d) disclosing Seller Information or Buyer Information (as
applicable) as required in connection with any enforcement of this Agreement or
any of the other Closing documents, or (e) making any required disclosures in
recorded documents, filed certificates and similar documents in connection with
the Closing. If this Agreement is terminated or Buyers fail to perform
hereunder, Buyers shall promptly return to the Investors any statements,
documents, schedules, exhibits or other written information obtained from the
Investors in connection with this Agreement or the transaction contemplated
herein and shall promptly deliver to the Investors any other information, data,
financial statements, tests, studies, documents and other items relating to the
Waypoint Property Owners in Buyers’ possession or control at no cost to the
Investors. If this Agreement is terminated or any Investor or Seller fails to
perform hereunder, such party shall promptly return to Buyers any statements,
documents, schedules, exhibits or other written information obtained from Buyers
in connection with this Agreement or the transaction contemplated herein and
shall promptly deliver to Buyers any other information, data, financial
statements, tests, studies, documents and other items relating to Buyers in such
party’s possession or control at no cost to Buyers. In the event of a breach or
threatened breach by any of the Waypoint Parties, on the one hand, or Buyers, on
the other hand, or any of their respective agents or representatives of this
Section 8.3, the non-breaching party shall be entitled to an injunction
restraining the breaching party or its agents or representatives from
disclosing, in whole or in part, such confidential information. For the
avoidance of doubt, the Waypoint Parties are collectively referred to as a
“party” for the purposes of this Section 8.3. Nothing herein shall be construed
as prohibiting the non-breaching party from pursuing any other available remedy
at law or in equity for such breach or threatened breach. The provisions of this
Section 8.3 shall survive the Closing or any termination of this Agreement.

 

25



--------------------------------------------------------------------------------

8.4 Public Disclosure. Prior to and after the Closing, any release to the public
of information with respect to the sale contemplated herein or any matters set
forth in this Agreement will be made only in the form approved by Buyers, and
shall not contain the names of any of the Investors; provided, however, that the
foregoing shall not prohibit the disclosure of the names of any of the Investors
in any public filing required by any government or regulatory authority whose
supervision or oversight Buyers or any of their affiliates may be subject, or to
the extent otherwise required by applicable law, any governmental or regulatory
authority, or court of competent jurisdiction, in each case to the extent
reasonably necessary to comply with any regulatory or legal requirements to
which Buyers or their affiliates may be subject. The provisions of this
Section 8.4 shall survive the Closing or any termination of this Agreement.

8.5 Applicable Law.

(a) This Agreement shall be governed by and construed in accordance with the
laws of the State of New York pursuant to Section 5-1401 of the New York General
Obligations Law without regard to conflicts of laws principles.

(b) EACH OF THE INVESTORS, FUND XI, SELLER AND BUYERS HEREBY CONSENTS TO THE
JURISDICTION OF ANY STATE OR FEDERAL COURT LOCATED WITHIN THE COUNTY OF NEW
YORK, STATE OF NEW YORK, IN THE EVENT OF ANY ACTION TO SPECIFICALLY ENFORCE
PERFORMANCE OF THIS AGREEMENT, AND IRREVOCABLY AGREES THAT ALL ACTIONS OR
PROCEEDINGS ARISING OUT OF OR RELATING TO THIS AGREEMENT SHALL BE LITIGATED IN
SUCH COURTS. EACH OF THE INVESTORS, FUND XI, SELLER AND BUYERS ACCEPTS GENERALLY
AND UNCONDITIONALLY, THE EXCLUSIVE JURISDICTION OF THE AFORESAID COURTS AND
WAIVES ANY DEFENSE OF FORUM NON CONVENIENS, AND IRREVOCABLY AGREES TO BE BOUND
BY ANY JUDGMENT RENDERED THEREBY IN CONNECTION WITH THIS AGREEMENT.

(c) EACH OF THE BUYERS AND THE INVESTORS, FUND XI, AND SELLER TO THE FULL EXTENT
PERMITTED BY LAW, HEREBY KNOWINGLY, INTENTIONALLY AND VOLUNTARILY, WITH AND UPON
THE ADVICE OF COMPETENT COUNSEL, WAIVES, RELINQUISHES AND FOREVER FORGOES THE
RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING (WHETHER SOUNDING IN
CONTRACT, TORT OR OTHERWISE) BASED UPON, ARISING OUT OF, OR IN ANY WAY RELATING
TO THIS AGREEMENT. EACH OF THE INVESTORS, FUND XI, SELLER, AND BUYERS EACH
ACKNOWLEDGES THAT THE PROVISIONS OF THIS SUBSECTION ARE A MATERIAL INDUCEMENT TO
EACH PARTY’S ENTERING INTO THIS AGREEMENT.

(d) The provisions of this Section 8.5 shall survive the Closing or any
termination of this Agreement.

 

26



--------------------------------------------------------------------------------

8.6 No Third-Party Beneficiary. The provisions of this Agreement and of the
documents to be executed and delivered at Closing are and will be for the
benefit of Buyers, the other Indemnified Parties, the Investors, Fund XI, Seller
and the other Indemnifying Parties only and are not for the benefit of any third
party; and, accordingly, except as provided in Article VII with respect to the
Indemnified Parties, no third party shall have the right to enforce the
provisions of this Agreement or of the documents to be executed and delivered at
Closing.

8.7 Assigns. Neither the Investors nor Buyers may assign their rights or
delegate their duties hereunder without the prior written consent of the other,
provided that Buyers may assign their rights or delegate its duties to an entity
controlled by Buyers without the Investors’ prior written consent upon providing
written notice of such assignment to the Investors. Subject to the immediately
preceding sentence, this Agreement shall inure to the benefit of and be binding
on the parties hereto and their respective heirs, legal representatives,
successors, and assigns.

8.8 Entire Agreement. This Agreement is the entire agreement between the
Investors, Fund XI, and Seller on the one hand, and Buyers on the other hand,
concerning the sale of the Interests and supersedes all prior written or oral
agreements between or among the parties hereto. No modification hereof or
subsequent agreement relative to the subject matter hereof shall be binding on
either party unless reduced to writing and signed by the party to be bound.

8.9 Exhibits and Schedules. The exhibits and schedules attached hereto are
incorporated herein by this reference for all purposes.

8.10 Miscellaneous. The headings inserted at the beginning of each Section are
inserted for convenience only and do not add to or subtract from the meaning of
the contents of each section. Except as otherwise provided herein, all rights,
powers, and privileges conferred hereunder upon the parties shall be cumulative
but not restrictive to those given by law. Pronouns, wherever used herein, and
of whatever gender, shall include natural persons and corporations and
associations of every kind and character, and the singular shall include the
plural wherever and as often as may be appropriate. Time is of the essence of
each provision of this Agreement in which time is an element.

8.11 Waiver. Any party hereto may specifically waive any breach of this
Agreement by any other party, but no such waiver shall constitute a continuing
waiver of similar or other breaches. A waiving party may at any time, upon
notice given in writing to the breaching party, direct future compliance with
the waived term or terms of this Agreement, in which event the breaching party
shall comply as directed from such time forward. All remedies, rights,
undertakings, obligations and agreements contained in this Agreement shall be
cumulative and not mutually exclusive.

 

27



--------------------------------------------------------------------------------

8.12 Severability. If any provision of this Agreement as applied to any party or
to any circumstance shall be adjudged by a court to be void or unenforceable,
the same shall in no way affect any other provision of this Agreement, the
application of any such provision in any other circumstances or the validity or
enforceability of the Agreement as a whole.

8.13 Additional Acts. Except as otherwise provided herein, in addition to the
acts contemplated to be performed, executed and delivered by the Investors, Fund
XI, Seller or Buyers pursuant to this Agreement, the Investors, Fund XI, Seller
and Buyers hereby agree to perform, execute and deliver or cause to be
performed, executed and delivered at or following the Closing any and all
further acts, deeds and assurances as Buyers or the Investors may reasonably
require to (i) evidence and vest in Buyers the ownership of the Interests, and
(ii) consummate the transactions contemplated hereunder.

8.14 Attorneys’ Fees. Notwithstanding anything to the contrary herein, in the
event any of the Waypoint Parties on the one hand, or Buyer on the other hand,
files a lawsuit to enforce its rights under this Agreement, or any provisions
contained herein, then the party that prevails in such action shall be entitled
to recover, in addition to all other remedies to which it is entitled,
reasonable attorneys’ fees and costs of court incurred in such lawsuit. Any
court costs and attorneys’ fees shall be set by the court and not by jury. For
the avoidance of doubt, the Waypoint Parties are collectively referred to as a
“party” for the purposes of this Section 8.14.

8.15 Dates. If, pursuant to this Agreement, any date indicated herein falls on
an official United States holiday, or a Saturday or Sunday, the date so
indicated shall mean the next business day following such date.

8.16 No Presumption. All the parties hereto and their attorneys have had full
opportunity to review and participate in the drafting of the final form of this
Agreement. Accordingly, this Agreement shall be construed without regard to any
presumption or other rule of construction against the party causing the
Agreement to be drafted.

8.17 Counterparts. This Agreement may be executed in multiple counterparts, each
of which shall constitute an original but all of which taken together shall
constitute one and the same Agreement.

 

28



--------------------------------------------------------------------------------

8.18 Disclosure Letter. Seller hereby represents and warrants to Buyers that
Seller has delivered a true, correct and complete copy of the Disclosure Letter
to each Investor prior to Closing. Each Investor hereby acknowledges that it has
received and reviewed the Disclosure Letter prior to Closing.

 

29



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date and year first above written.

 

 

Buyers STARWOOD WAYPOINT BORROWER, LLC, a Delaware limited liability company By:
 

/s/ Nina Tran

Name:   Nina Tran Title:   Treasurer and Chief Financial Officer SRP SUB, LLC, a
Delaware limited liability company By:  

/s/ Nina Tran

Name:   Nina Tran Title:   Treasurer and Chief Financial Officer Seller WAYPOINT
BORROWER, LLC, a Delaware limited liability company By: Waypoint Fund XI, LLC,
its managing member By: Waypoint Real Estate Group, LLC, its managing member By:
 

/s/ Gary Beasley

Name:   Gary Beasley Title:   Managing Director Fund XI WAYPOINT FUND XI, LLC, a
Delaware limited liability company By: Waypoint Real Estate Group, LLC, its
managing member By:  

/s/ Gary Beasley

Name:   Gary Beasley Title:   Managing Director

 

[Signature Page to SPA]



--------------------------------------------------------------------------------

Investors WAYPOINT REAL ESTATE GROUP, LLC, a California limited liability
company By:  

/s/ Gary Beasley

Name:   Gary Beasley Title:   Managing Director

 

[Signature Page to SPA]



--------------------------------------------------------------------------------

V3 Trading Vehicle, LP By: V3 Capital Advisors, L.L.C., its general partner By:
 

/s/ Alissa Fox

Name:   Alissa Fox Title:   Member of GP V3 Realty Partners, L.P. By: V3 Capital
Advisors, L.L.C., its general partner By:  

/s/ Alissa Fox

Name:   Alissa Fox Title:   Member of GP

 

[Signature Page to SPA]



--------------------------------------------------------------------------------

Hayman Capital Master Fund, L.P. By: Haman Capital Management, its investment
advisor By:  

/s/ Christopher E. Kirkpatrick

Name:   Christopher E. Kirkpatrick Title:   General Counsel

 

[Signature Page to SPA]



--------------------------------------------------------------------------------

Serengeti Opportunities, L.P.

By: Serengeti Associates LP, its general partner

By:  

/s/ Marc Baum

Name:   Marc Baum Title:   Director

 

[Signature Page to SPA]



--------------------------------------------------------------------------------

Class E Series of GEF-PS, LP

By: GEF GP, LP, its general partner

By:  

/s/ S. Porter Durham, Jr.

Name:   S. Porter Durham, Jr. Title:   Authorized Person

 

[Signature Page to SPA]



--------------------------------------------------------------------------------

        /s/ Gary Beasley

   

        /s/ Scott Gable

Gary Beasley     Scott Gable Colin Wiel Investments II, LLC     By:  

/s/ Colin Wiel

    Name:   Colin Wiel    

        /s/ Charles Young

Title:   Managing Member     Charles Young

        /s/ Nina Tran

   

        /s/ Scott Word

Nina Tran     Scott Word Douglas Robert Brien & Ramiah Shanti Brien 1998 Trust  
 

        /s/ Douglas Robert Brien

   

        /s/ Mike Travalini

Douglas Robert Brien, Trustee     MikeTravalini

        /s/ Tamra Browne

   

        /s/ Robert Yakominich

Tamra Browne     Robert Yakominich

        /s/ Ken Alvares

   

        /s/ John Farias

Ken Alvares     John Farias

 

[Signature Page to SPA]